IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20532
                        Conference Calendar



BRUCE LEE WILLIS,

                                         Plaintiff-Appellant,

versus

MR. N. BATES; MRS. C. RICHARDS; MR. TOLLIVER;
MRS. MOSELY; MRS. TRAPPIO; MRS. GRAHAM; MR. L. LENTZ;
MR. C. WABARA; ASSISTANT REGIONAL DIRECTOR;
INTERNAL AFFAIRS; JOHN CLAYMAN; BOARD OF PARDONS
AND PAROLES,

                                         Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CV-1156
                        --------------------
                          October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Bruce Lee Willis, Texas prisoner #717354, appeals the

district court’s dismissal without prejudice of his pro se, in

forma pauperis (IFP) 42 U.S.C. § 1983 complaint.   The district

court reasoned that Willis’ suit was barred by Heck v. Humphrey,

512 U.S. 477 (1994), and Edwards v. Balisok, 520 U.S. 641 (1997),



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-20532
                                  -2-

because all of his claims in some way related to the revocation

of his parole.

     Willis’ brief fails to address any issue that is before this

court.     Willis recounts the facts surrounding his termination by

an unnamed corporation and its parent company based upon a “dirty

uranalysis.”    The district court denied Willis’ motion to add the

unnamed corporation as a defendant, however, and Willis has not

challenged the denial of said motion.       The remainder of Willis’

brief discusses the facts underlying his claims against the

defendants.    Willis does not dispute the district court’s

determination that his claims against the defendants are barred

by Heck and Edwards.     Because Willis does not address on appeal

the district court’s reason for dismissing his civil rights

action, he has abandoned the only issue on appeal.       Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

     Willis’ appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.       See 5TH CIR.

R. 42.2.    The dismissal of this appeal as frivolous constitutes

one strike for purposes of the 28 U.S.C. § 1915(g) bar.       Adepegba

v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).      We caution Willis

that once he accumulates three strikes, he may not proceed IFP in

any civil action or appeal filed while he is incarcerated or
                           No. 02-20532
                                -3-

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     DISMISSED AS FRIVOLOUS; WARNING ISSUED.